ALLOWABILITY NOTICE

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to
invent provisions. 
Claims Allowed
     Claims 1 and 3-20 (claims 9-20 were originally withdrawn.
They have now been rejoined).
Reasons for Allowance
3.	The following is an examiner’s statement of reasons for allowance:
Regarding claims 1 and 9, the most relevant prior art is Sinnerstad et al. (US 2011/0147084; “Sinnerstad”).
Sinnerstad discloses all of the claimed subject matter except for setting up a first target depth to provide a reference when the depth has been reached. Sinnerstad just monitors the distance traveled and fails to alert a user when the target depth has been reached. 
4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EYAMINDAE JALLOW whose telephone number is (571)270-1927. The examiner can normally be reached on Monday-
6.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/EYAMINDAE C JALLOW/Examiner, Art Unit 3731                    
/ANDREW M TECCO/Primary Examiner, Art Unit 3731